DISMISS and Opinion Filed May 5, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-85-01392-CV

TEXAS BUSINESS TELECOMMUNICATION SERVICES, INC., Appellant
                          V.
   POTOMAC LEASING COMPANY & GLO DEAN TAYLOR D/B/A
                 GLODENE ENTE, Appellees

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. 85-4608-H

                       MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Goldstein, and Justice Smith
                         Opinion by Chief Justice Burns
      We reinstate this appeal. This case was abated in 1986 due to bankruptcy. See

TEX. R. APP. P. 8.2. The Court conducted an independent review of the federal Public

Access to Court Electronic Records (PACER) system which shows the bankruptcy

case associated with this appeal was closed on May 31, 1989, effectively dissolving

the automatic stay.

      We notified the parties by letter, requesting they inform the Court of the status

of the bankruptcy and of this appeal. We cautioned that the failure to respond would

result in the appeal being dismissed for want of prosecution. See id. 42.3(b),(c). To
date, neither party has responded. The letter to appellant’s attorney was returned

because the address was no longer current. Appellant’s counsel has not withdrawn

from representation and has failed to provide the Court with an up-to-date address.

See TEX. R. APP. P. 6.5; 5th Tex. App. (Dallas) Loc. R. 2.

      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b),(c); Brewer v. Admiral Ins. Co., 2002 WL 31312990, at *1

(Tex. App.—Dallas Oct. 16, 2002, no writ) (per curiam) (not designated for

publication).




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE


851392F.P05




                                        –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

TEXAS BUSINESS                               On Appeal from the 160th Judicial
TELECOMMUNICATION                            District Court, Dallas County, Texas
SERVICES, INC., Appellant                    Trial Court Cause No. 85-4608-H.
                                             Opinion delivered by Chief Justice
No. 05-85-01392-CV          V.               Burns. Justices Goldstein and Smith
                                             participating.
POTOMAC LEASING COMPANY
& GLO DEAN TAYLOR D/B/A
GLODENE ENTE, Appellees

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered May 5, 2021




                                       –3–